United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1656
                         ___________________________

   Mountain Pure, LLC; Angela Smith; Gerald Miller; Court Stacks; Kimberly
Harbeson; Scott Morgan; Tracy Bush; Quinton Riley; Kadeena Depriest; William Morris

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

               Cynthia M. Roberts; Bobbi Spradlin; John Doe, 1-20

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 14, 2016
                             Filed: February 25, 2016
                                  ____________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.

       Mountain Pure, LLC (Mountain Pure) and several of its employees brought this
action against federal agents Cynthia Roberts and Bobbi Spradlin under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
alleging violations of their Fourth Amendment rights. The district court1 granted
summary judgment for the agents after concluding that qualified immunity barred
those claims, and Mountain Pure and its employees appeal. We affirm.

                                            I.

        Mountain Pure is a water bottling company in Arkansas which the Small Business
Administration (SBA) and the Internal Revenue Service (IRS) investigated for suspicion
that its owner John Stacks had submitted a fraudulent application for a SBA disaster
relief loan after a tornado reportedly damaged the company's property. The government
suspected that Stacks had sought reimbursement for equipment that was undamaged and
had diverted loan proceeds to his other businesses. Case agent Cynthia Roberts for the
SBA and agent Bobbi Spradlin for the IRS obtained a warrant to search Mountain Pure's
bottling facility. The warrant authorized the seizure of "any and all business records,"
including billing invoices, ledgers, accounts receivable, accounts payable, shipping logs,
and Quickbooks files; as well as "any and all purchasing records," including invoices,
asset lists, purchase agreements, and lease agreements; "tax preparation records"; and
electronically stored files relating to Stacks' suspected fraud.

       Thirty five federal and state law enforcement agents began their search of the
bottling facility on January 18, 2012 at 8:45 a.m. The facility consisted of a bottling
plant and office space totaling approximately 100,000 square feet. The agents drove to
the plant in a convoy with their sirens sounding and lights flashing. Each federal agent
wore a ballistic vest and carried a handgun and secondary weapon as required by SBA
and IRS policies. During a protective sweep of the building, agents pushed Mountain
Pure employees Tracy Bush and Scott Morgan against the wall, and one agent drew his
weapon on vice president Court Stacks while entering his office. Neither Roberts nor
Spradlin drew her firearm or instructed any agents to draw their weapons, instead leaving

      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                           -2-
that decision to agent discretion. After finishing the protective sweep, the agents
detained the employees in the facility's break room. The agents either confiscated the
employees' cell phones or directed them to leave their phones in their offices, and they
did not allow the employees to make phone calls while they were detained. Employee
Gerald Miller arrived shortly after the agents began the search and was detained for 10
to 25 minutes outside the bottling facility while agents reviewed his identification; he
was then escorted to the break room.

        The agents seized various documents, including drawings, schematics, and
operating manuals for several Mountain Pure machines, as well as binders and a textbook
for a college tax class belonging to employee Kadeena DePriest. The agents continued
to detain many Mountain Pure employees in the break room during the search, although
those who worked in the plant area were allowed to return to work. The agents
interviewed several employees, some of whom later testified at depositions that they
were told they could not leave until they were interrogated. The office employees were
detained until mid to late afternoon, although the precise time at which each employee
was allowed to leave apparently differed. Some employees chose to stay at the plant
until the search concluded later that night.

       Mountain Pure and nine of its employees filed this action under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
against Roberts, Spradlin, and twenty unknown agents who helped execute the search
warrant, alleging violations of their Fourth Amendment rights. Specifically, Mountain
Pure alleged that the agents had used excessive force in executing the warrant because
the number of agents and their weapon displays were unreasonable under the
circumstances. Mountain Pure also alleged that the agents had unlawfully seized
property that was outside the warrant's scope. The employees alleged that they had been
unlawfully seized, claiming that the length of their detentions, their inability to contact
others by phone, and their coerced interrogations were unreasonable. The employees
also alleged that the agents had unlawfully seized their personal property which was
outside the scope of the warrant. In addition, Tracy Bush, Scott Morgan, and Court

                                           -3-
Stacks alleged that the agents had used excessive force when they pushed Bush and
Morgan against the walls and pointed their weapons at Stacks. Mountain Pure and its
employees later agreed that their claims against the twenty unknown agents should be
dismissed, but continued to litigate their claims against SBA agent Roberts and IRS agent
Spradlin.

       Roberts and Spradlin filed a motion for summary judgment which the district court
granted, concluding that qualified immunity barred the claims against them. The court
concluded that neither the number of agents nor their possession of standard law
enforcement weapons made the search unreasonable and that there was no evidence
showing that Roberts or Spradlin had authorized the alleged use of excessive force
against Bush, Morgan, or Stacks. It also concluded that no reasonable jury could find
that the employees were unlawfully seized because there was no evidence showing that
the agents had detained them in order to coerce them to submit to questioning. The court
finally concluded that the seizure of the employees' cell phones was reasonable and that
the agents could have reasonably believed that the warrant authorized the seizure of the
other items alleged to be outside its scope. Mountain Pure and the employees appeal.

                                           II.

       We review de novo a district court's grant of summary judgment based on
qualified immunity.2 See Davis v. Hall, 375 F.3d 703, 711 (8th Cir. 2004). "Qualified
immunity protects government officials from liability for civil damages insofar as their
conduct does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known." Coates v. Powell, 639 F.3d 471, 476 (8th Cir.
2011) (internal quotation marks and alterations omitted). We therefore examine


      2
         Our analysis of qualified immunity with respect to Bivens claims is the same as
it is with respect to § 1983 claims. See Beck v. Schwartz, 992 F.2d 870, 871 (8th Cir.
1993). Cases addressing qualified immunity in the context of § 1983 claims can also be
instructive.

                                           -4-
"whether the facts, viewed in the light most favorable to the plaintiff[s], demonstrate the
deprivation of a constitutional or statutory right," and also "whether [that] right was
clearly established at the time of the deprivation . . . [such] that a reasonable official
would understand that what he is doing violates that right." Jones v. McNeese, 675 F.3d
1158, 1161 (8th Cir. 2012) (alterations omitted). To determine whether the right at issue
was clearly established, we apply "a flexible standard, requiring some, but not precise
factual correspondence with precedent, and demanding that officials apply general,
well-developed legal principles." Coates, 639 F.3d at 476.

                                            A.

      We first address Mountain Pure's arguments that the district court erred in granting
summary judgment to Roberts and Spradlin on its claims alleging excessive force and
unlawful seizure of its property. Finding no error, we affirm.

       Mountain Pure argues that the number of participating officers and their
possession of weapons was an excessive use of force in the execution of the search
warrant, particularly given the nonviolent nature of Stacks' alleged crime. In assessing
a claim for a Fourth Amendment violation, we must determine whether the government
acted reasonably, considering "whether the circumstances, viewed objectively, justify the
challenged action." Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011) (internal
quotation marks and alterations omitted).

       Here, the number of agents was reasonable in light of the size of the Mountain
Pure facility. Further, SBA and IRS policies require agents to carry handguns and
secondary weapons during the execution of any search warrant, and "reliance on a[n] . . .
official policy that explicitly sanctioned the conduct in question is a relevant factor in
considering the objective legal reasonableness of a[n] [ ] official's action." Coates, 639
F.3d at 477 (quoting Roska ex rel. Roska v. Peterson, 328 F.3d 1230, 1251–52 (10th Cir.
2003)) (internal quotation marks and alterations omitted). Moreover, Mountain Pure


                                           -5-
cites no authority showing that the agents violated its clearly established rights as it must
to overcome a defense of qualified immunity. See id. at 476.

        Mountain Pure asserts that "the manner in which a warrant is executed is subject
to later judicial review as to its reasonableness," Dalia v. United States, 441 U.S. 238,
258 (1979), but it relies primarily on authority addressing unreasonable seizures rather
than searches. See, e.g., Graham v. Connor, 490 U.S. 386, 394 (1989). Such cases do
not apply to Mountain Pure's unlawful search claim, as the "Search Clause of the Fourth
Amendment is wholly distinct from the Seizure Clause, such that courts applying these
clauses must understand they provide different protections against government conduct."
Burlison v. Springfield Pub. Sch., 708 F.3d 1034, 1041 (8th Cir. 2013) (alterations
omitted). Further, Mountain Pure's cases are factually distinguishable, as none indicates
that the presence of armed officers, without more, is objectively unreasonable during the
execution of a search warrant. We therefore conclude that the district court did not err
in granting Roberts and Spradlin summary judgment on Mountain Pure's excessive force
claim.

       Nor did the district court err in granting the agents summary judgment on
Mountain Pure's claim alleging unlawful seizure of its property. Mountain Pure argues
that the seizure of its drawings, schematics, and operating manuals was unreasonable
because those items were neither "business records" nor "purchasing records" within the
scope of the warrant. Those documents did reflect the equipment Mountain Pure owned,
however, and a reasonable official could therefore have believed that they were
purchasing records within the scope of the warrant. This is particularly so given that
"officers executing a search warrant are not obliged to interpret it narrowly."
McClendon v. Story Cty. Sheriff's Office, 403 F.3d 510, 517 (8th Cir. 2005) (internal
quotation marks omitted). The seizure of those documents was reasonable under the
circumstances, and the Fourth Amendment was not violated. See, e.g., Johnson v.
Outboard Marine Corp., 172 F.3d 531, 536–37 (8th Cir. 1999). We thus conclude that
the district court did not err in granting summary judgment for Roberts and Spradlin on
Mountain Pure's unlawful seizure claim.

                                            -6-
                                           B.

       We next address the individual employees' arguments that the district court erred
in granting summary judgment against them on their claims alleging unlawful detention,
unlawful seizure of their property, and excessive force.

        The employees contend that they were unlawfully seized when they were detained
in the break room during the search. To determine whether a seizure is reasonable, we
"balance the nature and quality of the intrusion on the individual's Fourth Amendment
interests against the importance of the governmental interests alleged to justify the
intrusion." United States v. Place, 462 U.S. 696, 703 (1983). The Supreme Court has
ruled that police officers may detain occupants of a premises while executing a search
warrant, identifying three governmental interests that justify such seizures: "preventing
flight in the event that incriminating evidence is found; minimizing the risk of harm to
the officers; and facilitating the orderly completion of the search." Muehler v. Mena, 544
U.S. 93, 98 (2005) (internal quotation marks omitted). Here, detaining the employees
prevented them from fleeing in the event that incriminating evidence was found and
ensured that they would be present to assist with the completion of the search such as by
opening locked file cabinets to avoid the use of force. See id. Moreover, the detention
of the employees in the break room was not particularly intrusive, and we conclude that
their detention during the execution of the search warrant was reasonable.

       The employees argue that even if their initial detentions were reasonable, they
were detained for an unreasonably long period of time. While a valid seizure may
become unlawful if unreasonably prolonged, see, e.g., United States v. Peralez, 526 F.3d
1115, 1119 (8th Cir. 2008), the length of the detentions here was reasonable given that
the search took nearly twelve hours and the government had a legitimate interest in
detaining the employees during the search. Appellants have shown no precedent
demonstrating that these detentions violated these employees' clearly established rights.
See Coates, 639 F.3d at 476–77. Our court has recognized that "[t]he initial rounding
up and temporary detention of employees are justified under the Fourth Amendment

                                           -7-
when executing a search warrant founded on probable cause," and the temporal limits
of that authority have not been clearly defined. United States v. Wallace, 323 F.3d
1109, 1111 (8th Cir. 2003). We therefore reject the employees' argument that qualified
immunity should not apply due to the length of the detention.

       The employees also contend that Roberts and Spradlin acted unreasonably in
coercing them to submit to interrogations. They rely on Ganwich v. Knapp, 319 F.3d
1115, 1124 (9th Cir. 2003), in which the Ninth Circuit concluded that qualified immunity
did not apply where police officers had "us[ed] the threat of continued detention to
coerce [employees] to submit to interrogation" during a search of the employees' offices.
The Ganwich court reasoned that the police conduct at issue violated the employees'
clearly established rights because "the officers exploited the detention, prolonging it to
gain information from the detainees, rather than from the search." Id. Ganwich is of
course not binding on this court, and it is also distinguishable. The Supreme Court has
explained that police questioning incident to a valid detention is not an "additional
seizure within the meaning of the Fourth Amendment" if it does not prolong that
detention; in such circumstances the government does not need an "additional Fourth
Amendment justification" to question detainees. Muehler, 544 U.S. at 100–01. Unlike
in Ganwich, there is here no evidence showing that the interrogations at issue prolonged
the employees' detentions beyond a reasonable time. We thus reject the employees'
argument that qualified immunity should not apply based on the nature of these
interrogations.

       The employees finally assert that Roberts and Spradlin acted unreasonably in
detaining them incommunicado by denying them access to telephones. Again they rely
on Ganwich, in which the Ninth Circuit also concluded that qualified immunity did not
apply because the officers there had denied employees telephone access during their
detentions. See Ganwich, 319 F.3d at 1123. The Ganwich court reasoned that based on
the Supreme Court's decisions in Florida v. Royer, 460 U.S. 491 (1983) and Terry v.
Ohio, 392 U.S. 1 (1968), a reasonable official would have known that incommunicado
detention "was significantly more intrusive than was necessary for them to complete the

                                           -8-
search" of the employees' offices. Ganwich, 319 F.3d at 1125. We disagree. To
conclude that official conduct violates clearly established rights, we must find some
"factual correspondence with precedent," which requires a "fact-intensive inquiry [that]
must be undertaken in light of the specific context of the case, not as a broad general
proposition." Coates, 639 F.3d at 476. Neither Royer nor Terry involved factually
similar circumstances to those in question here, and those cases do not support the
conclusion that the agents violated the employees' clearly established rights. See Royer,
460 U.S. at 493–495; Terry, 392 U.S. at 5–7. We thus conclude that the district court did
not err in concluding that qualified immunity barred their unlawful detention claims.3

        The district court also did not err in concluding that qualified immunity barred the
employees' claims alleging an unlawful seizure of their property. The seizure of the
employees' cell phones was reasonable given the government's interest in preserving
evidence, as many employees used smartphones that could be used to access and erase
electronic files remotely before those files could be seized. See, e.g., United States v.
Photogrammetric Data Servs., Inc., 259 F.3d 229, 239 (4th Cir. 2001), abrogated on
other grounds by Crawford v. Washington, 541 U.S. 36, 63–64 (2004). Further, those
seizures did not violate the employees' clearly established rights—we are aware of no
cases invalidating a seizure of detainees' cell phones during the execution of a search
warrant. Coates, 639 F.3d at 476. The district court therefore did not err in concluding
that qualified immunity barred the employees' claims regarding those seizures. Nor did
it err in concluding that qualified immunity barred Kadeena DePriest's claims relating
to the seizure of her tax binders and textbook, as a reasonable agent could have believed
those items were within the scope of the warrant, which authorized the seizure of "tax


      3
        Gerald Miller further asserts that the agents unlawfully seized him outside of the
bottling facility. He relies on Bailey v. United States, 133 S. Ct. 1031, 1041–42 (2013),
in which the Supreme Court limited the government's ability to detain occupants during
a search to persons in the immediate vicinity of the place searched. Bailey was decided
after the seizure at issue here, however, so even if the agents violated Miller's rights,
those rights were not clearly established at the time he was seized. See Coates, 639 F.3d
at 476.

                                            -9-
preparation records." See McClendon, 403 F.3d at 517. The district court thus did not
err in granting summary judgment for Roberts and Spradlin on these claims.

        We finally conclude that the district court did not err in granting summary
judgment for Roberts and Spradlin on Bush, Morgan, and Stacks' excessive force claims.
Our court has recognized that Bivens applies only to federal officials who "were actively
involved in the alleged constitutional violation," and that those asserting Bivens claims
must "ferret out the officials directly responsible" for such violations. Laswell v. Brown,
683 F.2d 261, 268 (8th Cir. 1982). While there is evidence showing that unidentified
agents pushed Bush and Morgan against walls and pointed weapons at Stacks, the
employees dismissed their claims against the unknown agents and there is no evidence
showing that Roberts or Spradlin "participated in, ordered, or condoned" the alleged use
of excessive force. Hummel-Jones v. Strope, 25 F.3d 647, 653 n.10 (8th Cir. 1994). The
district court therefore did not err in granting summary judgment for Roberts and
Spradlin on those claims.

                                           III.

     For these reasons we affirm the order of the district court granting summary
judgment for Roberts and Spradlin.

                        ______________________________




                                           -10-